223 F.3d 312 (5th Cir. 2000)
IN RE DAVID EARL GIBBS, Movant
No. 00-20540
IN THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
August 21, 2000

Motion for an order authorizing the United States District Court for the Southern District of Texas, Houston Division, to consider a successive habeas 28 U.S.C.  2254 application.
Before KING, Chief Judge, and HIGGINBOTHAM and DAVIS, Circuit Judges.

BY THE COURT:

1
* On August 15, 2000, this court issued an opinion and order denying authorization to file a successive petition. A three-judge panel was properly convened and participated at every juncture of deliberations except the final issuing of the order. One member of the panel was not available until this morning. We acted as a quorum to afford Gibbs the maximum opportunity to obtain review. Instead, Gibbs's sole response is that the order cannot be issued by a quorum of a panel. We disagree with that contention.

II

2
The third member of the panel now being available, the previous order is re-issued.

So ordered